

116 HR 4993 IH: Refer and Equip Veterans And Military Personnel Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4993IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Ms. Gabbard introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require members of the Armed Forces to receive physical
			 examinations and mental health assessments during the 90-day period before
			 separation from the Armed Forces, to include health care planning in the
			 Transition Assistance Program for members of the Armed Forces, to require
			 the Secretary of Defense to issue an annual report to Congress regarding
			 health care for separating members of the Armed Forces, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Refer and Equip Veterans And Military Personnel Act or REVAMP Act. 2.Physical examination and mental health assessment required during the 90-day period before separation from the Armed ForcesSection 1145 of title 10, United States Code, is amended—
 (1)in subsection (a)(5)(A), by striking immediately and inserting not more than 90 days; and (2)in subsection (d)—
 (A)in paragraph (1)— (i)by inserting and a mental health assessment after physical examination each place it appears;
 (ii)in subparagraph (A), by inserting and after the semicolon; (iii)in subparagraph (B), by striking ; and and inserting a period; and
 (iv)by striking subparagraph (C); (B)in paragraph (2), by inserting and mental health assessment after physical examination both places it appears; and
 (C)in paragraphs (3) and (4), by inserting or mental health assessment after physical examination both places it appears. 3.Health care planning in the Transition Assistance ProgramSection 1142(b)(10) of title 10, United States Code, is amended by inserting health care, after educational,.
 4.Annual report regarding members separating from the Armed ForcesSection 1073b of title 10, United States Code, is amended by adding at the end the following new subsection (c):
			
				(c)Annual report on members separating from the armed forces
 (1)Not later than July 1 of each year, the Secretary of Defense shall issue a report to Congress on data compiled from physical examinations and mental health assessments of members of the armed forces conducted under section 1145(a)(5) of this title. The report shall cover the calendar year preceding the year in which the report is submitted.
 (2)The report under paragraph (1) shall, with respect to members described in section 1145(a)(5) of this title, include the following information:
 (A)A breakdown of members by age, rank, length of service, duties, deployment, contingencies, sex, race, and military department.
 (B)What percentage of members received physical examinations and mental health assessments in such calendar year.
 (C)The most common physical and mental health conditions identified by such physical examinations and mental health assessments.
 (D)The risk factors and co-morbidities associated with the conditions described in subparagraph (C). (E)Plans of the Secretary to address the conditions described in subparagraph (C).
 (F)What percentage of members received preseparation counseling under section 1142 of this title. (G)Challenges (including wait times and administrative burdens) to providing services to members under the Transition Assistance Program under sections 1142 and 1144 of this title.
 (3)The Secretary shall cooperate with the Secretaries of Veterans Affairs and Labor to improve implementation of the Transition Assistance Program under sections 1142 and 1144 of this title.
 (4)The Secretary shall publish each report under paragraph (1) on a publicly available website of the Department of Defense..
		